      Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 1 of 43



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

CIRILO SILVA,                                     §
                                                  §
            Plaintiff,                            §          CIVIL ACTION
                                                  §
V.                                                §         NO. ___________________
                                                  §
FIRST COMMUNITY INSURANCE                         §
COMPANY,                                          §
                                                  §
            Defendant.                            §

                            INDEX OF STATE COURT DOCUMENTS

        Pursuant to Rule 81 of the Local Rules of the United States District Court for the

Southern District of Texas, the following is an index of all documents that clearly identifies each

document and indicates the date the document was filed with the Harris County District Clerk.

Exhibit            Date                       Document

A                  n/a                 Index of State Court Documents

B                  December 30, 2019   Docket Sheet / Register of Actions

C                  August 21, 2019     Plaintiff’s Original Petition

D                  November 5, 2019    Request for Process/Citation

E                  November 8, 2019    Return of Service Receipt

F                  December 20, 2019   Defendant First Community Insurance Company’s Original
                                       Answer and Affirmative Defenses

G                  n/a                 List of Parties and Counsel




INDEX OF STATE COURT DOCUMENTS – PAGE 1
7598513v1
09613.088

                                            EXHIBIT A
  Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 2 of 43




HCDistrictclerk.com          SILVA, CIRILO vs. FIRST COMMUNITY INSURANCE                          12/30/2019
                             COMPANY
                             Cause: 201958482     CDI: 7 Court: 164

APPEALS
No Appeals found.

COST STATMENTS
No Cost Statments found.

TRANSFERS
No Transfers found.

POST TRIAL WRITS
No Post Trial Writs found.

ABSTRACTS
No Abstracts found.

SETTINGS
No Settings found.

NOTICES
No Notices found.

SUMMARY
CASE DETAILS                                             CURRENT PRESIDING JUDGE
File Date                        8/21/2019               Court        164th
Case (Cause) Location                                    Address      201 CAROLINE (Floor: 12)
                                                                      HOUSTON, TX 77002
Case (Cause) Status              Active - Civil
                                                                      Phone:7133686264
Case (Cause) Type                Insurance
                                                         JudgeName    JUDGE PRESIDING
Next/Last Setting Date           N/A
                                                         Court Type   Civil
Jury Fee Paid Date               8/22/2019



ACTIVE PARTIES
Name                                          Type                                       Post Attorney
                                                                                         Jdgm
SILVA, CIRILO                                 PLAINTIFF - CIVIL                                  BUZBEE,
                                                                                                 ANTHONY
                                                                                                 GLENN
FIRST COMMUNITY INSURANCE COMPANY             DEFENDANT - CIVIL                                  AVERY,
                                                                                                 CHRISTOPHER
                                                                                                 HAMPTON
FIRST COMMUNITY INSURANCE COMPANY MAY REGISTERED AGENT
BE SERVED THROUGH CORPORATION




                                                  EXHIBIT B
   Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 3 of 43




INACTIVE PARTIES
No inactive parties found.

JUDGMENT/EVENTS
Date  Description                              Order       Post Pgs Volume Filing                    Person
                                               Signed      Jdgm     /Page Attorney                   Filing
12/20/2019   ANSWER ORIGINAL PETITION                             0               AVERY,             FIRST COMMUNITY
                                                                                  CHRISTOPHER        INSURANCE
                                                                                  HAMPTON            COMPANY
8/21/2019    JURY FEE PAID (TRCP 216)                             0
8/21/2019    ORIGINAL PETITION                                    0               BUZBEE, ANTHONY    SILVA, CIRILO
                                                                                  GLENN



SERVICES
Type Status           Instrument Person            Requested Issued Served Returned Received Tracking Deliver
                                                                                                      To
CITATION SERVICE    ORIGINAL        FIRST       8/21/2019        8/23/2019                            73661700     ATTORNEY
         ISSUED/IN PETITION         COMMUNITY                                                                      PICK-UP
         POSSESSION                 INSURANCE
         OF SERVING                 COMPANY
         AGENCY                     MAY BE
                                    SERVED
                                    THROUGH
                                    CORPORATION
     211 E 7TH ST SUITE 620 AUSTIN TX 78701

CITATION SERVICE    ORIGINAL        FIRST       11/5/2019        11/8/2019                            73693935     ATTORNEY
         ISSUED/IN PETITION         COMMUNITY                                                                      PICK-UP
         POSSESSION                 INSURANCE
         OF SERVING                 COMPANY
         AGENCY                     MAY BE
                                    SERVED
                                    THROUGH
                                    CORPORATION
     211 E 7TH ST SUITE 620 AUSTIN TX 78701



DOCUMENTS
Number           Document                                                                        Post Date            Pgs
                                                                                                 Jdgm
88638845         Defendant First Community Insurance Company's Original Answer and Affirmative        12/20/2019      8
                 Defenses
88220204         Civil Process Pick-Up Form                                                           11/08/2019      1
87942789         Letter to Clerk                                                                      11/05/2019      1
86880076         Civil Process Pick-Up Form                                                           08/23/2019      1
86763552         PLAINTIFF'S ORIGINAL PETITION REQUEST FOR DISCLOSURES REQUEST FOR                    08/21/2019      28
                 PRODUCTION INTERROGATORIES REQUEST FOR ADMISSIONS AND JURY
                 DEMAND




                                                      EXHIBIT B
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 4 of 43




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                             EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 5 of 43




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                             EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 6 of 43




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                             EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 7 of 43




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                             EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 8 of 43




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                             EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 9 of 43




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                             EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 10 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 11 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 12 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 13 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 14 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 15 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 16 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 17 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 18 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 19 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 20 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 21 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 22 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 23 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 24 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 25 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 26 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 27 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 28 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 29 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 30 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 31 of 43




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT C
     Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 32 of 43




                                                                                                     11/5/2019 1:29 PM
                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                               Envelope No. 38238825
                                                                                                        By: Brittany Hall
                                                                                              Filed: 11/5/2019 1:29 PM




Stephen R. Walker                                                        swalker@manuelsolis.com
Director of Civil Litigation



November 5, 2019




                                                                                k
                                                                          ler
                                                                       tC
Marilyn Burgess
Harris County District Clerk




                                                                    ric
201 Caroline, Suite 420




                                                                 ist
Houston, Texas 77002




                                                             sD
RE: CN:2019-58482 – SILVA V. FIRST COMMUNITY INSURANCE COMPANY
                                                         es
                                                       rg

Dear Ms. Burgess:
                                                   Bu
                                                n



Please re-issue citation for the Defendant and hold at the district clerk’s office for pickup by
                                              ily




private process server. Thank you very much.
                                            ar
                                           M




Respectfully,
                                       of
                                     e
                                    ffic
                               yO




Stephen R. Walker
SRW/mf
                               op
                         C
                    ial
                 fic
              of
         Un




                                           EXHIBIT D
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 33 of 43




                                                          k
                                                        ler
                                                     tC
                                                  ric
                                                ist
                                             sD
                                          es
                                        rg
                                      Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                              EXHIBIT E
        Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 34 of 43
                                                                                                            12/20/2019 3:37 PM
                                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                                       Envelope No. 39441297
                                                                                                          By: Mercedes Ramey
                                                                                                    Filed: 12/20/2019 3:37 PM

                                             CAUSE NO. 2019-58482

CIRILO SILVA                                         §                IN THE DISTRICT COURT OF
                                                     §
        Plaintiff,                                   §
                                                     §
V.                                                   §                    HARRIS COUNTY, TEXAS




                                                                                         k
                                                     §




                                                                                  ler
FIRST COMMUNITY INSURANCE                            §
COMPANY                                              §




                                                                               tC
                                                     §




                                                                            ric
        Defendant.                                   §                    164th JUDICIAL DISTRICT




                                                                       ist
                 DEFENDANT FIRST COMMUNITY INSURANCE COMPANY’S




                                                                    sD
                    ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES




                                                                es
TO THE HONORABLE JUDGE OF SAID COURT:

                                                              rg
        Defendant First Community Insurance Company (“Defendant”) files this Original
                                                           Bu
Answer to Plaintiff's Original Petition and Affirmative Defenses, and would respectfully show
                                                          n
                                                     ily



the following:
                                                   ar
                                                M




                                        I.       GENERAL DENIAL
                                              of




        1.1      Defendant asserts a general denial as authorized by Rule 92 of the Texas Rules of
                                             e
                                   ffic




Civil Procedure and respectfully requests that Plaintiff Cirilo Silva (“Plaintiff”) be required to
                                 O




prove the charges and allegations made against it by a preponderance of the evidence as is
                           py




required by the Constitution and laws of the State of Texas.
                       Co




                           II.          DISCOVERY PLAN: LEVEL TWO
                         
                     ial




        2.1      Defendant asserts that Level Two discovery is appropriate in this case.
               fic
              of




                                 III.        AFFIRMATIVE DEFENSES
        Un




                                 FIRST AFFIRMATIVE DEFENSE
                                    Policy Terms and Conditions




Defendant First Community Insurance Company’s Original Answer and Affirmative Defenses                 Page 1
7584623V2
09613.088

                                                         EXHIBIT F
    Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 35 of 43


        3.1     Plaintiff’s claims are subject to the respective terms and conditions of the Policy,

including but not limited to the applicable Policy limit and deductible. Defendant hereby

incorporates the terms of its Policy by reference.

                              SECOND AFFIRMATIVE DEFENSE




                                                                                         k
                                   Failure to State a Claim




                                                                                  ler
        3.2     Plaintiff’s causes of action are barred, either in whole or in apart, because they fail




                                                                               tC
                                                                          ri c
to state a claim upon which relief can be granted. Plaintiff fails to describe how Defendant’s




                                                                      i st
alleged breach of the insurance contract would convert Plaintiff’s contractual claim into any




                                                                   sD
other causes of action including, but not limited to, a violation of the Texas Insurance Code.




                                                                es
                                THIRD AFFIRMATIVE DEFENSE




                                                             rg
                                     Concurrent Causation

        3.3                                              Bu
                Plaintiff’s recovery is barred by the doctrine of concurrent causation because it
                                                      n
                                                   ily

cannot segregate between the damages caused by covered and non-covered perils. JAW The
                                                ar
                                            M



Pointe, LLC v. Lexington Ins. Co., 460 S.W.3d 597, 608 (Tex. 2015).
                                         of




                              FOURTH AFFIRMATIVE DEFENSE
                                      e




                                Liability Not “Reasonably Clear”
                                   ffic




        3.4     As to Plaintiff’s extra-contractual claims alleging “bad faith”, a bona fide
                             yO




controversy existed and continues to exist concerning Plaintiff’s entitlement, if any, to insurance
                       op
                     C




benefits from Defendant, and Defendant possesses the right to value claims differently from
                  ial




those asserting claims under the Policy without facing bad faith liability.
               fic




                             FIFTH AFFIRMATIVE DEFENSE
              of




                  Absence of Coverage Precludes Extra-Contractual Liability
        Un




        3.5     Plaintiff has not suffered any damages that are recoverable under any extra-

contractual theory of liability.




Defendant First Community Insurance Company’s Original Answer and Affirmative Defenses           Page 2
7584623V2
09613.088

                                             EXHIBIT F
    Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 36 of 43


                               SIXTH AFFIRMATIVE DEFENSE
                           Failure to Mitigate/ Contributory Negligence

        3.6     Plaintiff is barred from any recovery, in whole or in part, due to its failure to

mitigate the alleged damages and its own contribution to the alleged damages. Because of




                                                                                         k
Plaintiff’s failure to mitigate damages, it is precluded from recovering any damages that would




                                                                                  ler
have been prevented and/or mitigated.




                                                                               tC
                                                                          ri c
                             SEVENTH AFFIRMATIVE DEFENSE
                                   Waiver and Estoppel




                                                                      i st
                                                                   sD
        3.7     Plaintiff has waived and/or is estopped from asserting the claims against




                                                                es
Defendant in Plaintiff’s Original Petition.




                                                             rg
                              EIGHTH AFFIRMATIVE DEFENSE

                                                         Bu
                                   Conditions Precedent
                                                      n
        3.8     Plaintiff’s claims are subject to the respective terms and conditions of the Policy,
                                                   ily
                                                ar


including but not limited to showing a covered loss.
                                            M




                                NINTH AFFIRMATIVE DEFENSE
                                         of




                                       Limit of Liability
                                      e
                                  ffic




        3.9     Plaintiff’s damages, if any, are limited by the amount set forth in the policy
                             yO




limitations provisions of the applicable policy, a copy of which has been produced.
                       op




                               TENTH AFFIRMATIVE DEFENSE
                     C




                                    Offset and/or Credit
                  ial




        3.10    Plaintiff’s damages, if any, must be offset by the amount of applicable policy
               fic




deductibles. Further, any award to Plaintiff must be offset by all prior payments tendered to
              of
        Un




Plaintiff for the claims forming the basis of its claims and by all payments and credits otherwise

available.




Defendant First Community Insurance Company’s Original Answer and Affirmative Defenses        Page 3
7584623V2
09613.088

                                              EXHIBIT F
    Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 37 of 43


                            ELEVENTH AFFIRMATIVE DEFENSE
                             Contractual and Statutory Limitations

        3.11    Any recovery by Plaintiff is subject to the contractual limitations under the policy

and/or the statutory limitations on liabilities and damages contained in Chapter 41 of the Texas




                                                                                         k
Civil Practice and Remedies Code, as well as all other statutory damage caps provided by law.




                                                                                  ler
                             TWELFTH AFFIRMATIVE DEFENSE




                                                                               tC
                               Punitive and Exemplary Damages




                                                                          ri c
        3.12    Defendant invokes and asserts all applicable limitations upon punitive damages,




                                                                      i st
                                                                   sD
exemplary damages, and additional damages, including, but not limited to, those contained in the




                                                                es
applicable statues under which it is being sued, Texas Civil Practice and Remedies Code Chapter




                                                             rg
41, and the United States and Texas Constitutions. Also, to the extent that additional damages or

                                                         Bu
punitive damages or penalty interest are awarded, more than one of them cannot be awarded for
                                                      n
                                                   ily

the same conduct and/or based on the same damages as such multiple awards would be multiple
                                                ar
                                            M



punishments for the same actions.
                                         of




                           THIRTEENTH AFFIRMATIVE DEFENSE
                                      e




                                    Policy Language
                                  ffic




        3.13    Defendant asserts all terms, conditions, provisions, limitations, requirements, and
                             yO




exclusions of the Policy. Without limitation, Plaintiff’s claims may be barred and/or limited by
                       op
                     C




the following Policy provisions:
                  ial




        SECTION I - PERILS INSURED AGAINST
               fic




        A. Coverage A - Dwelling And Coverage B - Other Structures
            of




           1. We insure against risk of direct physical loss to property described in
        Un




              Coverages A and B.
           2. We do not insure, however, for loss:
              a. Excluded under Section I - Exclusions;

                                                  ***
                c. Caused by:



Defendant First Community Insurance Company’s Original Answer and Affirmative Defenses        Page 4
7584623V2
09613.088

                                             EXHIBIT F
    Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 38 of 43


                                                 ***
                    (6) Any of the following:
                        (a) Wear and tear, marring, deterioration;
                        (b) Mechanical breakdown, latent defect, inherent vice, or any
                            quality in property that causes it to damage to destroy itself;

                                                ***




                                                                                         k
                    (7) Rain, snow, sleet, sand or dust to the interior of a building unless a




                                                                                  ler
                        covered peril first damages the building causing an opening in a
                        roof or wall and the rain, snow, sleet, sand or dust enters through




                                                                               tC
                        this opening.




                                                                          ri c
                                                  ***




                                                                      i st
        SECTION I – EXCLUSIONS




                                                                   sD
                                             ***




                                                                es
        B. We do not insure for loss to property described in Coverages A and B caused
           by any of the following. However, any ensuing loss to property described in




                                                             rg
           Coverages A and B not precluded by any other provision in this policy is

                                                         Bu
           covered.                                   n
                                              ***
                                                   ily

            3. Faulty, inadequate or defective:
                                                ar
                                            M



                                                ***
                b. Design, specifications, workmanship, repair, construction, renovation,
                                         of




                    remodeling, grading, compaction;
                                      e




                c. Materials used in repair, construction, renovation or remodeling; or
                                  ffic




                d. Maintenance;
                of part or all of any property whether on or off the "residence premises".
                             yO




                                                  ***
                       op




        SECTION I – CONDITIONS
                     C




                                              ***
                  ial




        B. Duties After Loss
               fic




           In case of a loss to covered property, we have no duty to provide coverage
           under this policy if the failure to comply with the following duties is
            of




           prejudicial to us. These duties must be performed either by you, an "insured"
        Un




           seeking coverage, or a representative of either:
           1. Give prompt notice to us or our agent;

                                             ***
            4. Protect the property from further damage. If repairs to the property are
               required, you must:
               a. Make reasonable and necessary repairs to protect the property; and


Defendant First Community Insurance Company’s Original Answer and Affirmative Defenses           Page 5
7584623V2
09613.088

                                             EXHIBIT F
    Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 39 of 43


               b. Keep an accurate record of repair expenses;
            5. Cooperate with us in the investigation of a claim;
            6. Prepare an inventory of damaged personal property showing the quantity,
               description, actual cash value and amount of loss. Attach all bills, receipts
               and related documents that justify the figures in the inventory;
            7. As often as we reasonably require:
               a. Show the damaged property;




                                                                                         k
               b. Provide us with records and documents we request and permit us to




                                                                                  ler
                  make copies; and
               c. Submit to examination under oath, while not in the presence of another




                                                                               tC
                  "insured", and sign the same;




                                                                          ri c
                                               ***




                                                                      i st
        E. Appraisal




                                                                   sD
           If you and we fail to agree on the amount of loss, either may demand an
           appraisal of the loss. In this event, each party will choose a competent and




                                                                es
           impartial appraiser within 20 days after receiving a written request from the
           other. The two appraisers will choose an umpire. If they cannot agree upon an




                                                             rg
           umpire within 15 days, you or we may request that the choice be made by a

                                                         Bu
           judge of a court of record in the state where the "residence premises" is
           located. The appraisers will separately set the amount of loss. If the appraisers
                                                      n
           submit a written report of an agreement to us, the amount agreed upon will be
                                                   ily

           the amount of loss. If they fail to agree, they will submit their differences to
                                                ar


           the umpire. A decision agreed to by any two will set the amount of loss.
                                            M




            Each party will:
                                         of




            1. Pay its own appraiser; and
                                      e




            2. Bear the other expenses of the appraisal and umpire equally.
                                  ffic




                                                  ***
                             yO




        G. Suit Against Us
                       op




           No action can be brought against us unless there has been full compliance
                     C




           with all of the terms under Section I of this policy and the action is started
           within two years after the date of loss.
                  ial
               fic




                                         ***
                          FOURTEENTH AFFIRMATIVE DEFENSE
            of




                                 Conditions Precedent
        Un




        3.14    Plaintiff’s claims are barred, in whole or in part, because Plaintiff has failed to

comply with all conditions precedent to the right to recover under the insurance policy.

Specifically, Plaintiff failed to comply with one or more of the conditions of the policy under



Defendant First Community Insurance Company’s Original Answer and Affirmative Defenses         Page 6
7584623V2
09613.088

                                             EXHIBIT F
    Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 40 of 43


which they seek recovery, including failure to give prompt notice of the loss, cooperate with

Defendant’s investigation, permit Defendant’s inspection of the property. Because Plaintiff has

not met all conditions precedent to suit, she is contractually prohibited from bringing suit.

                                           IV.     PRAYER




                                                                                         k
                                                                                  ler
        Defendant requests that Plaintiff takes nothing by its claims and that Defendant be




                                                                               tC
granted any and all other relief to which it may show itself justly entitled.




                                                                          ri c
                                                 Respectfully submitted,




                                                                      i st
                                                                   sD
                                                 /s/ Christopher H. Avery
                                                 Christopher H. Avery




                                                                es
                                                 Texas Bar No. 24069321
                                                 cavery@thompsoncoe.com




                                                             rg
                                                 THOMPSON, COE, COUSINS & IRONS, L. L. P.

                                                         Bu
                                                 One Riverway, Suite 1400
                                                 Houston, Texas 77056
                                                       n
                                                 Telephone:     (713) 403-8210
                                                   ily

                                                 Fax:           (713) 403-8299
                                                 ar
                                            M



                                                 And
                                         of




                                                 Matthew J. Kolodoski,
                                      e




                                                 Texas Bar No. 24081963
                                  ffic




                                                 mkolodoski@thompsoncoe.com
                                                 THOMPSON, COE, COUSINS & IRONS, L. L. P.
                             yO




                                                 700 North Pearl Street, 25th Floor
                                                 Dallas, Texas 75201
                       op




                                                 Telephone:     (214) 871-8200
                                                 Fax:           (214) 871-8209
                     C
                  ial




                                                 COUNSEL FOR DEFENDANT FIRST
               fic




                                                 COMMUNITY INSURANCE COMPANY
            of
        Un




Defendant First Community Insurance Company’s Original Answer and Affirmative Defenses          Page 7
7584623V2
09613.088

                                             EXHIBIT F
    Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 41 of 43


                                   CERTIFICATE OF SERVICE

      This is to certify that on December 20, 2019, a true and correct copy of the foregoing
document was delivered to all counsel of record in accordance with the Texas Rules of Civil
Procedure as follows:


        Anthony G. Buzbee




                                                                                         k
                                                                                  ler
        Christopher J. Leavitt
        THE BUZBEE LAW FIRM




                                                                               tC
        JPMorgan Chase Tower 600
        Travis Street, Suite 7300




                                                                          ri c
        Houston, Texas 77002




                                                                      i st
        tbuzbee@txattorneys.com




                                                                   sD
        cleavitt@txattorneys.com




                                                                es
        AND




                                                             rg
        Stephen R. Walker

                                                         Bu
        Gregory J. Finney
        Juan A. Solis                                 n
        LAW OFFICES OF MANUEL SOLIS, PC
                                                   ily
        6657 Navigation Blvd.
                                                ar


        Houston, TX 77011
                                            M



        swalker@manuelsolis.com
        gfinney@manuelsolis.com
                                         of




        jusolis@manuelsolis.com
                                      e




        Counsel for Plaintiff
                                  ffic




                                                 /s/ Matthew J. Kolodoski
                             yO




                                                 Matthew J. Kolodoski
                       op
                     C
                  ial
               fic
            of
        Un




Defendant First Community Insurance Company’s Original Answer and Affirmative Defenses       Page 8
7584623V2
09613.088

                                             EXHIBIT F
     Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 42 of 43



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

CIRILO SILVA,                              §
                                           §
        Plaintiff,                         §
                                           §
V.                                         §   CIVIL ACTION NO. ________________
                                           §
FIRST COMMUNITY INSURANCE                  §
COMPANY,                                   §
                                           §
        Defendant.                         §

                              LIST OF PARTIES AND COUNSEL

PLAINTIFF CIRILO SILVA
COUNSEL FOR PLAINTIFF:
Anthony G. Buzbee
State Bar No. 24001820
Christopher J. Leavitt
State Bar No. 24053318
THE BUZBEE LAW FIRM
JPMorgan Chase Tower 600
Travis Street, Suite 7300
Houston, Texas 77002
Tel: (713) 223-5393
Fax: (713) 223-5909
tbuzbee@txattorneys.com
cleavitt@txattorneys.com
www.txattorneys.com

AND

Stephen R. Walker
Texas Bar No. 24034729
Gregory J. Finney
Texas Bar No. 24044430
Juan A. Solis
Texas Bar No. 24103040
LAW OFFICES OF MANUEL SOLIS, PC
6657 Navigation Blvd.
Houston, TX 77011
Phone: (713) 277-7838
Fax: (281) 377-3924
swalker@manuelsolis.com
LIST OF PARTIES AND COUNSEL
7598553v1
09613.088

                                      EXHIBIT G
Case 4:20-cv-00006 Document 1-2 Filed on 01/02/20 in TXSD Page 43 of 43



       gfinney@manuelsolis.com
       jusolis@manuelsolis.com



       DEFENDANT FIRST COMMUNITY INSURANCE COMPANY

       COUNSEL FOR DEFENDANT:
       Christopher H. Avery, Attorney-In-Charge
       State Bar No. 24069321
       Southern District No. 1048590
       cavery@thompsoncoe.com

       THOMPSON, COE, COUSINS & IRONS, L. L. P.
       One Riverway, Suite 1400
       Houston, Texas 77056
       Telephone: (713) 403-8210
       Fax: (713) 403-8299

       And

       Matthew J. Kolodoski
       State Bar No. 24081963
       Southern District No. 3137695
       mkolodoski@thompsoncoe.com

       THOMPSON, COE, COUSINS & IRONS, L. L. P.
       700 North Pearl Street, 25th Floor
       Dallas, Texas 75201
       Telephone: (214) 871-8200
       Fax: (214) 871-8209




       LIST OF PARTIES AND COUNSEL
       7598553v1
       09613.088

                                     EXHIBIT G
